


Exhibit 10.1


AMENDMENT NO. 1 dated as of March 28, 2014 (this “Amendment”), to the CREDIT
AGREEMENT dated as of November 26, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ALLEGION PUBLIC
LIMITED COMPANY, an Irish public limited company, ALLEGION US HOLDING COMPANY
INC., a Delaware corporation (the “Borrower”), the LENDERS and ISSUING BANKS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”). Defined terms used in this Amendment and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;
WHEREAS the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein, in accordance with clause (2) of the
last sentence of Section 9.02(b) of the Credit Agreement, to cure an ambiguity,
omission, mistake, defect or inconsistency in the Credit Agreement; and
WHEREAS the undersigned are willing to amend such provisions of the Credit
Agreement, in each case on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Amendment to Section 5.01. The text “clause (a), (b) or (f) of this
Section” in the last paragraph of Section 5.01 of the Credit Agreement is hereby
replaced with the text “clause (a), (b) or (g) of this Section”.


SECTION 2. Amendment to Section 6.08. Clause (xii) of Section 6.08(a) of the
Credit Agreement is hereby amended by (a) replacing the text “declare and pay
dividends” in such clause with the text “make Restricted Payments” and (b)
replacing each occurrence of the text “such dividends” and “such dividend” in
such clause with the text “such Restricted Payments”.


SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent that this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


SECTION 4. Effectiveness. This Amendment shall become effective as of the date
first above written when (a) the Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrower and the Administrative Agent and (b) the Administrative Agent shall
have received payment of all expenses required to be paid or reimbursed by the
Borrower under or in connection with this Amendment, including those expenses
set forth in Section 7 hereof.


SECTION 5. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to the Borrower or any other Loan
Party to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the date hereof, any reference in the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.


SECTION 6. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS




--------------------------------------------------------------------------------




CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
(a) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 7. Counterparts; Amendment. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. This Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Borrower and the
Administrative Agent.


SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment to
the extent required under Section 9.03 of the Credit Agreement.


SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.




[Signature Pages Follow]












































--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


ALLEGION US HOLDING COMPANY INC.,
By
 
/s/ Patrick S. Shannon
 
Name:Patrick S. Shannon
 
Title:SVP, Chief Financial Officer



JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
/s/ Aized A. Rabbani
 
Name:Aized A. Rabbani
 
Title:Executive Director





